Title: To Benjamin Franklin from Stephen Hopkins and James Manning, 9 January 1784
From: Hopkins, Stephen,Manning, James
To: Franklin, Benjamin


          
            Sir
            Providence State of Rhode Island 9th Jany 1784
          
          Influenced by your Promptitude in promoting the great Interests of Society, and especially by your predilection of Your native Country, discovered by that early and decided Part which you took in its Favour, and which has been Continued by Such unparalleled Success through a Life protracted far beyond the Common Bounds marked out for Man; by your Interestedness in promoting American Literature, so greatly indebted to your inventive Genius for that enviable Point of Light in which it is viewed by Some, at least, of the Nations of Europe; together with your long Residence at, and Interest with the Court of France,—
          The Corporation of the College at Providence in the State of Rhode Island, at their Meeting on the 7th. of January 1784 voted unanimously, to request your Assistance in presenting the inclosed Address to his most Christian Majesty, soliciting his Patronage of this College by establishing a Professor of the French Language and History therein, and presenting such Books in the French Language, or other Benefactions thereto as shall be most agreeable to that Munificent Monarch.
          
          Encouraged by his generous Proffer of important literary Favours to Yale College in Connecticut, which, we are Assured from Authentic Information, the Corporation of that College thought proper to decline, we take the Liberty to make this application.— Inclosed is a Copy of the Address to his Majesty for your Perusal. Secure of your Concurrence in every Measure which promises to add Permanence to that Union, So happily formed between France & the United States of America, the Corporation have only to request your Assistance in having this Address properly introduced, and your prevalent Influence with the King of France in gaining its Object, Together with the Favour of a Line to advise us of its Success.
          With the highest Sentiments of Esteem, in behalf of the Corporation, we are Sir, Your most obedient and most humble Servants—
          
            Step Hopkins Chancr.James Manning Prest:
            
          
         
          His Excellency Benjamin Franklin Esqr
        